Citation Nr: 0832289	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
December 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined there was no new and material 
evidence to reopen the veteran's previously denied - 
unappealed, claim for stomach ulcers.  The RO also denied his 
claim for left ear hearing loss.

In April 2007, however, the Board reopened and remanded the 
claim of service connection for stomach ulcers to obtain the 
names and addresses of all medical care providers who had 
treated the veteran and to provide a gastrointestinal 
examination to determine the likely etiology of this 
condition.  The Board also remanded his claim of service 
connection for left ear hearing loss for an audiometric 
examination to determine whether he had sufficient hearing 
loss in this ear to be considered a disability by VA 
standards (see 38 C.F.R. § 3.385) and, if determined he did, 
to ascertain whether the hearing loss in this ear is 
attributable to his military service.

A May 2008 decision, on remand, granted the veteran's claim 
for service connection for left ear hearing loss and assigned 
an initial noncompensable (i.e., 0 percent) rating 
retroactively effective from January 14, 2004, the date of 
receipt of his claim for this condition.  Service connection 
also was granted for left ear tinnitus and a 10 percent 
rating assigned retroactively effective from May 2, 2008, the 
date of a VA audiometric examination.  Hence, the only 
remaining issue before the Board is whether the veteran also 
is entitled to service connection for stomach ulcers.




FINDINGS OF FACT

1.  The veteran's service medical records make no reference 
to any diagnosis of or treatment for stomach ulcers during 
service.  However, January and February 1974 treatment 
records note complaints of stomach pain, but these stomach 
problems appear to have been acute and transitory and 
resolved during service.  The report of the May 2008 VA 
examination, which he recently underwent on remand, provided 
a rationale and bases for why the veteran's stomach ulcers 
are unrelated to his military service.

2.  In comparison, the rationale and bases for the opinions 
given by Dr. E.R.D. are inconsistent with the record, 
unsupported by the evidence, and do not adequately explain 
her conclusions.  So her opinions are less probative.


CONCLUSION OF LAW

The veteran's stomach ulcers were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in February 2004 and May 2007 (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate his claim; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in May 2007 discussing the downstream 
disability rating and effective date elements of the claim.  
And since providing that additional VCAA notice, the AMC has 
gone back and readjudicated the claim in the June 2008 
supplemental statement of the case (SSOC).  This is important 
to point out because the Federal Circuit Court recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, as alluded to, VA afforded the 
veteran a compensation examination to determine the nature 
and etiology of his claimed stomach ulcers.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for Stomach Ulcers

The veteran claims that his stomach ulcers are a result of 
his military service.  More specifically, in his April 2004 
Notice of Disagreement (NOD), he claims his stomach problems 
in January and February 1974 were early signs of an ulcer.  
For the reasons and bases set forth below, however, the Board 
finds that the preponderance of the evidence is against his 
claim, so it must be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Peptic ulcers (gastric or duodenal) will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The medical and other evidence then of record reflected a 
January 1974 entry in his service medical records that he 
presented with complaints of gas, upset stomach, and extra 
belching and passing gas.  He told the examiner that his 
symptoms had started one-week earlier, and they seemed to 
increase when he ate greasy or spicy foods.  He denied 
diarrhea but did tell the examiner that he had one instance 
of vomiting after eating greasy food.  The entry shows no 
evidence of an examination, and the plan of treatment is only 
partially legible, except for the words, "will follow."

Approximately one-week later, the veteran again presented 
with similar complaints but with the addition of having 
vomited blood that morning, and he had a temperature of 99.2 
degrees.  There are no further entries related to these 
symptoms.  He underwent a right mandibular ostectomy in 
February1974 for right facial hyperplasia, and the discharge 
summary makes no mention of his stomach symptoms or treatment 
in January 1974.  Physical examination revealed no abnormal 
findings, and his laboratory results, including a complete 
blood count, were within normal limits.  

The October 1974 report of examination for separation from 
service reflects no notation of any abnormal findings, and 
the veteran's abdomen and viscera were assessed as normal.  
He wrote on the examination form that he had not had any 
trouble and that he was in good health.  Hence, the veteran's 
service medical records make no reference to a diagnosis of 
or treatment for any gastric peptic ulcers during service.

The competent evidence of record shows the veteran had 
treatment for an ulcer-related surgery in 1991 (Graham Patch 
Closure) and in 1994 at Homestead Hospital in Homestead, 
Florida.  The February 1994 operative report reflects that, 
in 1991, he had mentioned a 20-year history of recurrent 
peptic ulcer disease (PUD) - so, if true, dating back to 
around the time he was on active duty in the military during 
1973 and 1974.  Afterwards he was treated with H2 blockers 
but had developed recurrent symptoms despite the H2 blocker 
therapy.

The February 1994 report indicates the veteran was diagnosed 
with PUD with posterior bulbar ulcer, and he underwent a 
vagotomy and enterectomy with Billroth II gastrojejunostomy.  
None of the Homestead Hospital records reflects any comment 
or opinion that his ulcer was related to his active military 
service.

Also added to the record is an opinion of the veteran's 
private internist, Dr. E.R.D., M.D.  In her February 2004 
report, Dr. E.R.D. states that she has treated the veteran 
since 2002, and that she had reviewed his medical records 
thoroughly.  Based on that review, Dr. E.R.D. opined that the 
veteran's PUD developed during his active military service, 
and that he may qualify for service-connected benefits.

Hence, private treatment records provide a diagnosis of and 
treatment for stomach ulcers.  The determinative issue, then, 
is whether his stomach ulcers are attributable to his 
military service.  See 38 C.F.R. § 3.303(d); Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).

To address this causative issue, VA furnished a compensation 
examination in May 2008, post remand, to determine the 
etiology of his stomach ulcers.  While the examiner did not 
indicate that she reviewed the entire claims file, she did 
follow the remand instructions by reviewing the service 
medical records from January and February 1974 noting 
evidence of abdominal pain.  The examiner also noted that the 
veteran had an alcohol problem from 1973 to 1985 - so during 
the time of his abdominal complaints.  Indeed, the examiner 
reviewed records from December 1993 to February 2004 
including the Homestead records for PUD with vagotomy, 
antrectomy and Billroth II anatomasis.  The examiner also 
noted the Graham Patch in January 1991 and the February 1994 
peptic ulcer disease and penetrating post bulbar ulcer.  When 
examined, the veteran reported daily abdominal problems of 
colic, nausea or vomiting to a moderate degree.  He 
complained of gnawing or burning pain on a monthly basis.  He 
also reported that his service medical records show evidence 
of hematemesis once in January 1974.  He did not report any 
other episodes of bleeding until 1994.  Moreover, after he 
eats and rests for 30 minutes after meals, he has no 
symptoms.  During and after service, he drank a case of bear 
and 1/5 of whiskey every day for 11 years.  Objective 
findings indicated that his abdomen was soft and round.  It 
was negative for organmegly and tenderness and it had no 
masses or lesions.  An endoscopy in 1998 noted that his ulcer 
had healed.  The examiner found that all his current symptoms 
are controlled by H2 blockers.  

This examiner opined that it was less likely than not that 
the symptoms in the military are related to his PUD.  The 
examiner explained that the he had one isolated incident in 
the claims file of stomach pain and no additional follow-up 
for 20 years (actually 17 years).  The examiner also noted 
the veteran had a 10 year drinking history that could have 
contributed to the development of PUD.

In support of his claim, Dr. E.R.D. reiterated in a July 2008 
statement that the incident of stomach pain and vomiting of 
blood provides substantiation that the veteran likely 
presented with hemorrhagic peptic ulcer disease which 
culminated in subtotal gastrectomy.  

In deciding this claim, the Board has the responsibility of 
weighing the evidence, including the medical evidence, and 
determining where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, the Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
Here, there are.

In this case, the opinions expressed in Dr. E.R.D.'s letters 
are insufficient to show the necessary nexus to establish 
service connection.  First, Dr. E.R.D. cited the January and 
February 1974 service medical records as the only evidence 
supporting her statements.  As noted earlier, however, the 
veteran had one instance of stomach pain with no evidence of 
a diagnosis of peptic ulcer disease - but more importantly, 
the record shows that the stomach pain had fully resolved 
without any evidence of a chronic residual disability.  In 
this regard, the veteran's separation examination in October 
1974 noted that his abdomen and viscera were normal.  Hence, 
his service medical records provide evidence against his 
claim as they do not support Dr. E.R.D.'s conclusions that he 
had possible peptic ulcer disease during service.  

Moreover, the report of the May 2008 VA examination report 
provides evidence against the claim because the VA physician 
declined to attribute his stomach ulcers to his military 
service.  This VA examiner determined that the peptic ulcer 
disease was not related to his complaints of stomach pain in 
1974.  This examiner explained that he had one isolated 
incident in the claims file related to stomach pain and no 
additional follow-up for 17 years.  In addition, the examiner 
also provided an alternative theory for the etiology of his 
peptic ulcer disease - his heavy drinking for 10 years during 
and after service.  Consequently, Dr. E.R.D.'s rationale and 
conclusions are inconsistent with the record, are unsupported 
by the evidence and do not adequately explain her 
conclusions.  Thus, the Board finds that Dr. E.R.D.'s medical 
opinion merits less probative weight in comparison to the VA 
examiner's.

The Board finds the VA examiner's opinion to be highly 
probative evidence against the veteran's claim, as it was 
based on a review of the veteran's claims file and supported 
by sound rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases). 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In short, the May 2008 VA 
examination report provides highly probative evidence against 
the veteran's claim.

In these circumstances, the Board accepts the conclusions of 
the May 2008 VA examiner after providing adequate supporting 
rationale and bases for her conclusions.  To the extent that 
Dr. E.R.D.'s statements conflict with these conclusions, the 
Board rejects them as conclusory and unsupported by the 
medical evidence in the service or post-service medical 
record.  Moreover, although Dr. E.R.D. reviewed the veteran's 
claims file, there was only one incident of stomach pain with 
no diagnosis of stomach ulcers that resolved without any 
residual disability during service.  Indeed, the symptoms of 
the veteran's stomach ulcers did not first appear until about 
1991, some 17 years after his military service had ended.  
The Federal Circuit Court has determined that such a lengthy 
lapse of time after service before the initial manifestation 
of the condition at issue is a factor for consideration in 
deciding a service-connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Post-service, since there is no objective indication of 
stomach ulcers within one year after service, the veteran is 
not entitled to application of the presumptive provisions 
either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

In addition to the medical evidence, the Board also has 
considered the veteran's own lay statements in support of his 
claim.  His lay statements, however, are outweighed by the 
medical evidence, which, again, shows his stomach ulcers had 
its onset many years after service and that it is unrelated 
to his military service. While he is competent to testify 
about his symptoms of stomach pain and gas for a number of 
years, supposedly dating back to his military service, he is 
not competent to also attribute his stomach ulcers to his 
military service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 
2006); and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. 
Cir. 2007).



Consequently, for these reasons and bases, the preponderance 
of the evidence is against the veteran's claim, and the 
benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996). The claim 
therefore must be denied.






ORDER

The claim of entitlement to service connection for stomach 
ulcers is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


